Title: From George Washington to Colonel Joseph Ward, 25 September 1779
From: Washington, George
To: Ward, Joseph


        
          Sir
          Head Qrs [West Point] Septr 25. 1779
        
        I have received your Letter of Yesterday. As it is very interesting that I should have the Abstract requested by my Letter of the 22d as soon as possible—I would not have you wait for the Muster Rolls of the Georgia—South Carolina or any of the North Carolina or even Virginia Troops, except those with this Army, which possibly you might have thought it necessary to obtain. The Abstract will contain the amount of the Artillery—Cavalry—and Corps not attached to particular States—as well as the Batallions exacted from them—and digested in the same manner—as in their case. And if there are any

Recruits for the War which have lately joined—their number & the average time of Joining will be noted. As I have observed it is very interesting that I should have the abstract as soon as possible—and therefore I would not have you to delay it any time for want of the return of One two or three Corps—as their amount may be guessed at or possibly otherwise ascertained. I want if practicable, by early & regular requisitions—to have the Recruiting & drafting business placed upon a more certain plan—so that the Levies may join at a certain period & serve for a certain term—by which the Continent may derive some benefit from their service. I am Dr Sir with great regard Yr Most Obt St
        
          G.W.
        
      